Citation Nr: 1219577	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  03-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation for osteoarthritis of the left shoulder, neck, and thoracic joints, claimed as secondary to injury of the thoracic muscles with resection of the fourth rib.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to August 1958.

In January 2000, the Veteran was awarded compensation under 38 U.S.C.A. § 1151 for injury of the thoracic muscles (MG XI) with resection of the fourth rib.  Compensation under 38 U.S.C.A. § 1151 is awarded in the same manner as if such disability were service connected.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2001 rating decision of the VA Regional Office (RO) in San Diego, California that denied compensation for arthritis of the left shoulder, neck, and thoracic joints (chest and ribs), claimed as secondary to injury of the thoracic muscles with resection of the fourth rib.

The case was remanded by Board decision in July 2004.  By decision dated in August 2007, the Board denied compensation for arthritis of the left shoulder, neck, and thoracic joints as secondary to injury of the thoracic muscles with resection of the fourth rib.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) Appeals.  In a Memorandum Decision dated in March 2009, the Court vacated the Board's August 2007 decision and remanded the matter to the Board for further development consistent with the Court's mandate.

The case was remanded for additional development by Board decisions in January 2010 and June 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran is in receipt of compensation under 38 U.S.C.A. § 1151 for injury to the thoracic muscles with resection of the fourth rib. 

2.  Osteoarthritis of the left shoulder, neck, and thoracic joints (chest and ribs) is unrelated (by causation or aggravation) to injury of the thoracic muscles with resection of the fourth rib. 


CONCLUSION OF LAW

Osteoarthritis of the left shoulder, neck, and thoracic joints (chest and ribs) is not proximately due to or aggravated by injury of the thoracic muscles with resection of the fourth rib. 38 C.F.R. § 3.310 (2011.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that compensation is warranted for debilitating arthritis of the left shoulder, neck, and thoracic joints that is secondary to or has been aggravated by injury of the thoracic muscles with resection of the fourth rib for which compensation is in effect under 38 U.S.C.A. § 1151.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was not fully satisfied prior to the initial unfavorable decision on the claim.  A notice deficiency may subsequently be cured by fully compliant notice followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006. See also Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  During the pendency of the appeal, adequate VCAA notice was sent to the appellant in July 2006 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notice regarding the effective date elements of the claims was also sent to the Veteran at that time. See Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Therefore, not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of the claim and given ample time to respond, but the agency of original jurisdiction readjudicated the claim in a supplemental statements of the case after adequate notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to decide this appeal as the timing error does not affect the essential fairness of the adjudication.  

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Voluminous VA clinical records have been submitted in support of the claim and reviewed.  The appellant has undergone VA examinations, to include clinical opinions.  Taken as a whole, the examinations/opinions are adequate for adjudication purposes because the claims folder was reviewed and all theories of entitlement have been addressed.  The extensive evidence of record, including the appellant's statements, has been carefully considered.  The Veteran has not indicated that there is outstanding evidence that has not been received or considered.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim is ready to be considered on the merits. 

Pertinent Law and Regulation

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not recently foreseeable. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disorder. 38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439 (1995).  38 C.F.R. § 3.310 was amended on September 7, 2006 after the filing of the current claim to conform the regulation to the holding in Allen.  The Board will apply the older version of 38 C.F.R. § 3.310 which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made, and the Veteran's claim was filed prior to the effective date of the revised regulation.

Factual Background

A VA outpatient record dated in May 1995 reflects that the Veteran was treated for heart-related symptoms and indicated that he had back discomfort.  He was reported to have stated that he had always had a bad back.  An X-ray of the cervical spine was performed in November 1996 that was interpreted as showing degenerative changes from C3 to C7.  There was bilateral mild neural foraminal narrowing at the C5/6 and C6/7 levels.  It was noted that there had been no significant interval change since 1990.  

The Veteran underwent left anterior thoracotomy and attempted thoracoscopic LIMA [left internal mammary artery] harvest, medial sternotomy, LIMA to LAD [left anterior descending] anastomosis without cardiopulmonary bypass on January 30, 1997.

In March 1997, the appellant sought treatment for complaints that led to assessments that included musculoskeletal thoracic pain.  Subsequently, in March 1997, it was noted that the one incident of chest pain he had had was likely musculoskeletal.  In February 1998, he was seen for intermittent right neck pain.  A cervical X-ray was interpreted as showing degenerative disease with osteoarthritis and neural foraminal narrowing at C5-6 and C6-7 bilaterally.

In January 1999, the Veteran indicated he had occasional musculoskeletal incisional pain.  The assessments included musculoskeletal discomfort from thoracotomy, otherwise doing well.  In March 1999, he was seen for the chief complaint of neck pain of one week's duration, difficulty with movement of the neck, and upper back discomfort radiating to the right.  Paravertebral muscle spasm of the upper thoracic region was elicited.  An assessment of muscle spasm was rendered.  In January 2000, the appellant reported daily musculoskeletal incisional pain since surgery.  A VA physician's Statement of Medical Condition dated in January 2000 indicated that the appellant had undergone a LIMA-LAD anastomosis in January 1997 where a portion of his chest wall was removed leaving a defect that measured four by seven centimeters.  In October 2000, an X-ray was interpreted as showing no evidence of acute left shoulder osseous injury and mild osteoarthritic changes of the acromioclavicular joint. 

In a February 2001 VA outpatient note, the Veteran related that he had a three-year history of left shoulder pain.  He stated that he first developed pain in the left shoulder after undergoing CABG [coronary artery bypass graft] in 1997.  An assessment of acromioclavicular osteoarthritis in one shoulder was noted.  

The Veteran was afforded a VA joints examination in June 2001.  It was reported that the claims folder was reviewed.  The appellant provided history to the effect that he was in relatively good physical health until 1995 when he began developing anginal chest pain while running.  He related that a left anterior descending artery stenosis was subsequently diagnosed and that after having two stent placements, he elected to undergo coronary artery bypass.  The Veteran stated that in January 1997, he underwent an 'experimental' coronary artery bypass and that during the procedure, part of his fourth rib was removed.  It was reported that the procedure did not work and that a normal bypass with sternotomy was performed.  He said that since the surgery, all aspects of his life had been affected, including left shoulder mobility causing arthralgic left shoulder and neck pain.  A physical examination was performed and prior X-rays reviewed.  Diagnoses following examination included mild osteoarthritis of the left acromioclavicular joint, and mild osteoarthritis of the cervical spine.  The examiner opined that it was not likely that the Veteran's osteoarthritis in the acromioclavicular joint, and thoracic and cervical spine were a direct result of thoracic muscle injury.  It was found that he had some functional deficits in his left shoulder such as pain, weakness, limited range of motion, limited endurance and speed because of his fears (real and imagined) of a possible sudden death from a blunt chest wall trauma and osteoarthritis.  

The Veteran was afforded an examination for VA compensation and pension purposes in May 2005.  The examiner noted that the claims folder was not available for review.  Pertinent history as heretofore presented was recited.  It was noted that when the Veteran underwent surgery in 1997, there were complications leading to opening the chest and removing a rib from the front of the heart, as well as from a muscle in that area.  On physical examination, it was reported that in the area of the left chest, palpation of the left pectoralis muscle revealed loss of deep fascia, loss of muscle substance and impairment of muscle tone.  There were signs of lowered endurance and impairment of coordination as the Veteran had weakness in using the left upper extremity in squeezing and pulling when compared to the right.  Following examination, no opinion was provided as to whether the arthritis of the neck and shoulder was related to the already compensated disorder 

The Veteran was afforded VA examination of the left shoulder and cervical spine in March 2010.  The examiner indicated that the claims folder was reviewed and a detailed clinical history was provided.  The appellant essentially reiterated complaints previously cited and reported worsening symptoms and limitations for which he was receiving steroid injections.  A comprehensive physical examination was performed.  Prior radiologic findings were reviewed.  Following examination, a diagnosis was rendered of moderate degenerative disc disease with left neural foramina and impingement of the left C6 nerve root of the cervical spine.  The examiner initially related that the issue could not be resolved without resorting to speculation but subsequently opined that it was less likely than not that osteoarthritis of the left shoulder, neck and thoracic joints was caused by or a result of thoracic muscle injury with resection of fourth rib in January 1997.  The rationale provided included that in March and July 2007, the orthopedic clinic told the Veteran that he had left shoulder impingement of the rotator cuff and that in December 2007, magnetic resonance imaging revealed a supraspinatus full thickness tear associated with some atrophy as well as a possible tear of the anterior-inferior labrum.  The examiner stated that these findings were unrelated to the original injury of the thoracic muscles during open-heart surgery in 1997.

Pursuant to a June 2011 Board remand, the record was reviewed for clarification and expansion of the prior VA clinical opinion.  In a July 2011 addendum, the examiner reiterated that osteoarthritis of the left shoulder, neck and thoracic joints was not due to or the result of thoracic muscle injury with resection of fourth rib.  It was also found that there was no increase in severity of osteoarthritis of the left shoulder, neck and thoracic joints due to or a result of thoracic muscle injury with resection of fourth rib.  The examiner added that the injury to the thoracic muscle with resection of the fourth rib was unrelated to any problems of left shoulder or neck.  It was determined that osteoarthritis was related to wear and tear of the joints over the years since 1997 and the natural progress of the disease.  

Legal Analysis

The Veteran asserts that osteoarthritis of the left shoulder, neck and thoracic joints is secondary to or has been aggravated by injury to the thoracic muscle with resection of the fourth rib for which he is in receipt of compensation.  However, review of the extensive record reflects that prior to surgery in January 1997, VA clinical records reflect that he had pre-existing cervical spine disability.  In May 1995, the Veteran reported back discomfort and related that he had always had a bad back.  An X-ray of the cervical spine in November 1996 revealed degenerative changes from C3 to C7 as well as bilateral mild neural foraminal narrowing at the C5/6 and C6/7 levels.  In fact, it was noted at that time that there had been no significant interval change in this regard since 1990.  Although left shoulder complaints are not specifically documented prior to the 1997, evidence pertaining to the cervical spine clearly belies the appellant's statement that he did not have a problem with his neck or arthritis, as treatment for such was sought prior to the January 1997 surgery.  In this regard, the Board concludes that the Veteran has not been a reliable historian and that his later accounts and history in this regard are self-serving.

Moreover, there is no competent evidence in the record that links osteoarthritis of the left shoulder, neck and thoracic joints to thoracic muscle injury with resection of the fourth rib except for the Veteran's statements to this effect.  In considering the lay and medical history as detailed above, the Board recognizes that the appellant is competent to provide evidence about what he had experienced. See Layno v. Brown, 6 Vet.App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition could exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet.App. 303 (2007). 

However, competence and credibility are different matters.  In the instant case, whether osteoarthritis of the left shoulder, neck and thoracic joints is secondary to or aggravated by thoracic muscle injury with resection of the fourth rib is not capable of lay observation.  The question of causation of osteoarthritis of the left shoulder, neck and thoracic joints, or whether it is proximately due to or the result of thoracic muscle injury with resection of the fourth rib is a complex medical issue that is beyond the ken of a layman's competence. See Jandreau, supra..  

In this regard, the Board observes that when the Veteran was seen in February 1998 for complaints of intermittent neck pain, an X-ray of the cervical spine revealed essentially the same findings as those noted cervical spine X-ray in 1996.  After surgery, complaints of pain in the chest area were primarily found to be incisional in nature.  VA examiners considered the question of relationship as delineated above and have presented reasoned rationale as to why osteoarthritis of the left shoulder, neck and thoracic joints is less likely than not secondary to thoracic muscle injury with resection of the fourth rib.  On most recent VA review of the record in July 2011, the examiner was unequivocal in stating that any problems the Veteran had with his left shoulder and neck were unrelated to the thoracic muscle injury with resection of the fourth rib, and that there was no increase in severity of osteoarthritis of the left shoulder, neck and thoracic joints due to or a result of thoracic muscle injury with resection of the fourth rib.  The examiner stated that osteoarthritis was related to wear and tear of the joints over the years and the natural progress of that disease process.  The opinion appears to be consistent with complaints and evidence of degenerative changes of the cervical spine noted in 1995 and 1996 prior to surgery in January 1997.  Therefore, while the Veteran may assert that osteoarthritis of the left shoulder, neck and thoracic joints are related to thoracic muscle injury with resection of the fourth rib, he does not have the requisite medical training to provide a competent or probative opinion as to the etiology of the claimed disability. See Jandreau.  There is otherwise no clinical support in the record to corroborate his assertions.  In this case, it is found that the assessments of the VA clinical professionals are more probative than the Veteran's lay opinion that is unreliable.

The Board points out that even if we accept that the Veteran is competent to relate current osteoarthritis of the left shoulder, neck and thoracic joints to thoracic muscle injury with resection of the fourth rib, a bare statement without any underlying support or substantiation for that belief is too nonspecific and vague to reach a conclusion based on sound principles.  The clinical observations and interpretation of the findings by a skilled professional with clinical expertise are far more probative in establishing a relationship than lay assertion in this instance.

In view of such, the Board concludes that there is no reliable and/probative evidence indicating that osteoarthritis of the left shoulder, neck and thoracic joints is secondary to or aggravated by thoracic muscle injury with resection of the fourth rib.  The Board thus finds that the preponderance of the evidence is against the claim and compensation must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for osteoarthritis of the left shoulder, neck, and thoracic joints (chest and ribs) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


